DETAILED ACTION
Notice to Applicant

The following is a FINAL action upon examination of application number 16/751,048, filed on 01/23/2020. Claims 1-20 are pending in the application and have been examined on the merits discussed below.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

3.	Application 16/751,048, filed 01/23/2020 claims Priority from Provisional Application 62/861,237, filed 06/13/2019.

Response to Amendment

4.	In the response filed March 03, 2022, Applicant amended claims 1-4, 7-9, 11-14, and 17-20, and did not cancel any claims. No new claims were presented for examination. 

5.	Applicant's amendments to claims 1-4, 7-9, 11-14, and 17-20 are hereby acknowledged. The amendments are sufficient to overcome the previously issued rejections of claims 1-20 under 35 U.S.C. 112; accordingly these rejections have been withdrawn. 



Response to Arguments

7.	Applicant's arguments filed March 03, 2022, have been fully considered.

8.	Applicant submits that “claims 1-20 do not seek to pre-empt all applications, i.e., do not seek to “tie up” the judicial exception, and thus are directed to eligible subject matter.” [Applicant’s Remarks, 03/03/2022, page 11]

The Examiner respectfully disagrees. Applicant also asserts “claims 1-20 do not seek to pre-empt all applications, i.e., do not seek to “tie up” the judicial exception, and thus are directed to eligible subject matter,” in response it is noted that preemption is not dispositive in determining patent eligibility. Even if a claim does not preempt an entire field, it still may be found ineligible. The Examiner emphasizes that "the absence of complete preemption does not demonstrate patent eligibility." Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015). "Where a patent's claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot." Id.; see also OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 13 62-63 (Fed. Cir. 2015) ("[T]hat the claims do not preempt all price optimization or may be limited to price optimization in the e-commerce setting do not make them any less abstract."). Accordingly, Applicant’s preemption-based argument is not persuasive.



With particular respect to the §101 rejection of the independent claims, Applicant argues with respect to Step 2A of the eligibility inquiry that “amended claim 1 does not recite a mental process under the 2019 Revised Eligibility Guidance.” In the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 01/07/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57), the USPTO provided instructions for evaluating claims under Step 2A by setting forth three groupings of abstract ideas, Mathematical Concepts, Mental Processes, and Certain Methods of Organizing Human Activities. In this instance, claims 1-20 have been found to recite an abstract idea that falls into the “Certain Methods of Organizing Human Activities” and “Mental Processes” groupings set forth in the 2019 PEG.
Claim 1 has been found to recite an abstract idea that falls into the “Certain methods of organizing human activity” by reciting limitations for managing personal behavior or relationships or interactions between people - including social activities, teaching, and following rules or instructions. The limitations reciting “receiving a request to review source code written by one or more developers; determining a software skill set for the source code review; selecting, based on the software skill set and respective reputation scores for a pool of source code reviewers, one or more source code reviewers from the pool of source code reviewers; assigning one or more portions of the source code for code review to each of the one or more source code reviewers; determining a consensus verification output on the code review based on aggregated and correlated review input from a majority of the one or more source code reviewers; and responsive to determining that the consensus verification output is indicative of a positive consensus outcome, automatically integrating the source code into a software program” are reasonably understood as setting forth activities of managing relationships or interactions between people - such as interactions between contributors (i.e., one or more developers) and reviewers. The 
Moreover, Applicant’s Specification supports the interpretation of the above-noted steps as implemented in the context of managing interactions between people (See, e.g., paragraph [0004]: “The disclosure describes techniques for intelligently managing collaborative projects. In particular, this disclosure describes a collaborative project management system that supports a plurality of contributors. The system matches contributors and reviewers using intelligent work creation, distribution, and integration techniques.”). As stated in the January 2019 Guidance, the phrase “certain methods of organizing human activity” is used to describe concepts relating to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following 
Furthermore, in response to Applicant’s argument that “amended claim 1 does not recite a mental process under the 2019 Revised Eligibility Guidance,” the Examiner maintains that the claims set forth or describe steps that can be accomplished mentally such as via human observation and perhaps with the aid of pen and paper, which fall under the “Mental Processes” abstract idea grouping set forth in the 2019 PEG. The 101 rejection found the limitations in claim 1 to be directed to an abstract idea that falls into the “mental processes” based on the limitations
determining a software skill set for the source code review; selecting based on the software skill set and respective reputation scores for a pool of source code reviewers, one or more source code reviewers from the pool of source code reviewers; and determining a consensus verification output on the code review based on aggregated and correlated review input from a majority of the one or more source code reviewers. These limitations recite an abstract idea that falls into the “Mental processes — concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. As claimed, the steps can be practically performed mentally, by a human observing information. Determining a software skill set for the source code review, selecting based on the software skill set and respective reputation scores for a pool of source code reviewers, one or more source code reviewers from the pool of source code reviewers, and determining a consensus verification output on the code review based on aggregated and correlated review input from a majority of the one or more source code reviewers can be accomplished mentally such as via human observation/judgement perhaps with the aid of pen 

10.	Applicant submits that “Even if amended claim 1 could be considered to be directed to a mental process or a method of organizing human activity, as asserted by the Office and which Applicant does not concede, amended claim 1 as a whole integrates any alleged abstract idea into a practical application of the abstract idea.” [Applicant’s Remarks, 03/03/2022, page 13]

The Examiner respectfully disagrees. Under Step 2A, Prong Two of the eligibility inquiry, Applicant argues “Even if amended claim 1 could be considered to be directed to a mental process or a method of organizing human activity, as asserted by the Office and which Applicant does not concede, amended claim 1 as a whole integrates any alleged abstract idea into a practical application of the abstract idea.” The additional elements in exemplary claim 1 are directed to: a computing system, which merely serve to tie the abstract idea to a particular technological environment (computer-based operating environment) via generic computing hardware, software/instructions, which is not sufficient to amount to a practical application, as noted in the 2019 PEG. Furthermore, it is noted that Applicant’s claims are devoid of any discernible change, transformation, or improvement to a computer (software or hardware) or any existing technology. Applicant has not shown that any specific technological improvement is achieved within the scope 
a consensus verification output, which is not a technical result or improvement thereof. Nevertheless, even assuming arguendo that an improvement was achieved, improving the process of distributing user requests, at most, seems to provide an improvement to a business process using generic computing elements, such that any incidental improvement achieved by automating the claim steps would come from the capabilities of a general-purpose computer rather than the sequence of steps/activities recited in the method itself, which does not materially alter the patent eligibility of the claim. See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”) (cited in the Federal Circuit's FairWarning decision).
Furthermore, the additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. For the above reasons, this argument is found unpersuasive.

11.	Applicant submits that “Like Thales, the subject matter of amended claim 1 results in an improvement to a technical field.” [Applicant’s Remarks, 03/03/2022, page 14]

In response to the Applicant’s arguments that the claims are similar to the claims in Thales Visionix Inc. v. U.S., the Examiner respectfully disagrees. With respect to Applicant's comparison Thales, Examiner points out that the claims in Thales involved use of inertial sensors in a non-conventional manner to reduce errors in measuring the relative position and orientation of a moving object on a moving reference frame. As stated in Thales, the claim recites a system for tracking the motion of an object relative to a moving reference frame, comprising: a first inertial sensor mounted on the tracked object; a second inertial sensor mounted on the moving reference frame; and an element adapted to receive signals from said first and second inertial sensors and configured to determine an orientation of the object relative to the moving reference frame based on the signals received from the first and second inertial sensors. The claims at issue are far different from the claims in Thales. The claims of the present case involve a method for managing software development. The claims of the instant application are directed to receiving, by a computing system, a request to review source code written by one or more developers; determining, by the computing system, a software skill set for the source code review; selecting, by the computing system based on the software skill set and respective reputation scores for a pool of source code reviewers, one or more source code reviewers from the pool of source code reviewers; assigning, by the computing system, one or more portions of the source code for code review to each of the one or more source code reviewers; determining, by the computing system, a consensus verification output on the code review based on aggregated and correlated review input from a majority of the one or more source code reviewers; and responsive to determining, by the computing system, that the consensus verification output is indicative of a positive consensus outcome, automatically integrating, by the computing system, the source code into a software program. The claims of the instant application do not specify a particular configuration of inertial sensors and a particular method of using the raw data from the sensors in order to more accurately calculate the position and orientation of an object on a moving platform. Furthermore, unlike Thales, the claims of the instant application do not seek to protect only the application of physics to the unconventional configuration of sensors. Accordingly, this argument is found unpersuasive.

McRO, the amended claims describe a specific way to solve the problem of decentralizing the software development process to streamline developers’ workflows and their contributions while ensuring high source code quality.” [Applicant’s Remarks, 03/03/2022, page 15]

The Examiner respectfully disagrees. With respect to Applicant's comparison to McRO, Examiner points out that the claims in McRO involved a method for automatically animating lip synchronization and facial expression of three-dimensional characters comprising: obtaining a first set of rules that defines a morph weight set stream as a function of phoneme sequence and times associated with said phoneme sequence; obtaining a plurality of sub-sequences of timed phonemes corresponding to a desired audio sequence for said three-dimensional characters; generating an output morph weight set stream by applying said first set of rules to each sub-sequence of said plurality of sub-sequences of timed phonemes. The claims at issue are far different from the claims in McRO. The claims of the present case involve a method for managing software development. The claims of the instant application do not recite techniques for automatically generating three-dimensional facial expressions matching a prerecorded track of speech. Second, it is noted that the claims in McRO recited a specific asserted improvement in computer animation. In contrast, the claim here is not directed to any improvement in computer functionalities/capabilities. The claim limitations are directed to receiving, by a computing system, a request to review source code written by one or more developers; determining, by the computing system, a software skill set for the source code review; selecting, by the computing system based on the software skill set and respective reputation scores for a pool of source code reviewers, one or more source code reviewers from the pool of source code reviewers; assigning, by the computing system, one or more portions of the source code for code review to each of the one or more source code reviewers; determining, by the computing system, a consensus verification output on the code review based on aggregated and correlated review input from a majority of the one or more source code reviewers; and responsive to determining, by the computing system, that the consensus verification output is indicative of a positive consensus outcome, automatically integrating, by the computing system, the source code into a software program. The focus of the invention is on the algorithms that have been identified as abstract ideas (as opposed to an improvement to operations of the additional elements, improvement to another technology or technical field). The claims of the instant application thus cannot be characterized as an improvement in computer technology. In McRO the courts did not find an Abstract idea in the claims. As the instant claims do contain an abstract idea, they are not similar to the claims in McRO. Furthermore, in the McRO decision, the rules were deemed to result in a technological improvement in the area of computer animation. There is no technological improvement presented in Applicant’s claims. Accordingly, this argument is found unpersuasive.

13.	Applicant submits that “For example, amended claim 1 recites a method including, inter alia, “responsive to determining, by the computing system, the consensus verification output indicates a positive consensus outcome, automatically integrating the source code into a software program.” As further discussed below in reference to the § 103 rejection, the previously-applied art does not teach or suggest such subject matter. Therefore, at least these particular limitations, individually or in combination, have not been shown to have been well-understood, routine, conventional activity in the field.” [Applicant’s Remarks, 03/03/2022, page 16]

The Examiner respectfully disagrees. In response to Applicant’s assertions that “amended claim 1 recites a method including, inter alia, “responsive to determining, by the computing system, the consensus verification output indicates a positive consensus outcome, automatically integrating the source code into a software program.” As further discussed below in reference to the § 103 rejection, the previously-applied art does not teach or suggest such subject matter. Therefore, at least these particular limitations, individually or in combination, have not been shown to have been well-understood, routine, conventional activity in the field,” it is noted that only those Berkheimer. When elements are just part of “apply it” [abstract idea] on a computer, under MPEP 2106.05(f), no evidence is needed. Arguing abstract elements for Berkheimer is not persuasive. See BSG Tech, LLC v. Buyseasons, Inc., 899 F.3d 1281,1290 (Fed. Cir. 2018) states “Our precedent has consistently employed this same approach. If a claim’s only “inventive concept” is the application of an abstract idea using conventional and well-understood techniques, the claim has not been transformed into a patent-eligible application of an abstract idea. See, e.g., Berkheimer, 881 F.3d at 1370 (holding claims lacked an inventive concept because they “amount to no more than performing the abstract idea of parsing and comparing data with conventional computer components”). For the reasons above, this argument is found unpersuasive.

14.	Applicant submits that “Jha, in view of Epstein, and further in view of Balachandran do not teach or suggest the subject matter of claim 1. For example, although Balachandran is cited as disclosing “in response to a positive consensus outcome, by the computing system, integrating the source code into a software program,” as set forth in original claim 7, Balachandran does not disclose “responsive to determining, by the computing system, the consensus verification output indicates a positive consensus outcome, automatically integrating the source code into a software program,” as recited by amended claim 1.” [Applicant’s Remarks, 03/03/2022, pages 18-19]

In response to the Applicant’s argument that “Balachandran does not disclose “responsive to determining, by the computing system, the consensus verification output indicates a positive consensus outcome, automatically integrating the source code into a software program,” as recited by amended claim 1,” the Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 03/03/2022, which have been addressed in the updated rejection below. Applicant’s argument has been considered, but it pertains to 

15.	Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations in view of the prior art and as such any arguments regarding these limitations would be inappropriate since they have not yet been examined. A full rejection of these limitations in view of the prior art will be presented later in this Office Action.

Claim Rejections - 35 USC § 112

16.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

17.	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

18.	Claim 10 recites “further comprises aggregating and correlating review input from the selected source code reviewers.” The phrase “the selected source code reviewers” lacks antecedent basis and therefore renders the claim indefinite. Claim 1 was amended to recite “one the one or more source code reviewers.” Appropriate correction is required.

Claim Rejections - 35 USC § 101

19.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

20.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.

21.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-10), computer program product (claims 11-19), and system (claim 20) are directed to at least one potentially eligible category of subject matter (i.e., process, article of manufacture, and machine, respectively). Thus, Step 1 of the Subject Matter Eligibility test for claims 1-20 is satisfied.
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls into the “Certain Methods of Organizing Human Activity” abstract idea set forth in the 2019 PEG because the claims recite steps for matching resources (e.g., contributors and reviewers, see paragraph [0004] of the Specification) to job requests (i.e., source code reviews), which encompasses activity for managing personal behavior or relationships or interactions (e.g., following rules or instructions for performing the matching/selection), and steps that can be performed in the human mind (including observation, evaluation, judgment, opinion), including the determining, selecting, and determining steps, and therefore fall under the “Mental Processes” abstract idea grouping. With respect to independent claim 1, the limitations reciting the abstract idea are indicated in bold below:
- receiving, by a computing system, a request to review source code written by one or more developers (The “receiving” step is organizing human activity by managing interactions between people by following rules, or instructions, i.e., by collecting information about the request to be assigned to the one or more selected source code reviewers from the pool of source code reviewers);
- determining, by the computing system, a software skill set for the source code review (This step is organizing human activity for similar reasons as provided for the “receiving” step above, and also encompasses mental processes since the determining can also be performed mentally via human evaluation/judgement/opinion or perhaps by documenting the software skill set for the source code review with the aid of pen and paper);
- selecting, by the computing system based on the software skill set and respective reputation scores for a pool of source code reviewers, one or more source code reviewers from the pool of source code reviewers (The “selecting” step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and is part of the abstract idea falling under “Certain Methods of Organizing Human Activity,” and can ,
- assigning, by the computing system, one or more portions of the source code for code review to each of the one or more source code reviewers (The “assigning” step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and is part of the abstract idea falling under “Certain Methods of Organizing Human Activity.”); 
-determining, by the computing system, a consensus verification output on the code review based on aggregated and correlated review input from a majority of the one or more source code reviewers (This step is organizing human activity by managing interactions between people by following rules, or instructions, i.e., by collecting input from the one or more source code reviewers, and also encompasses mental processes since the determining may be accomplished by human judgment or evaluation, such as with pen and paper); and 
- responsive to determining, by the computing system, that the consensus verification output is indicative of a positive consensus outcome, automatically integrating, by the computing system, the source code into a software program (This step is organizing human activity by managing interactions between people by following rules, or instructions, i.e., by integrating the source code into the software program if the consensus verification output is indicative of a positive consensus outcome).
Considered together, these steps set forth an abstract idea of managing collaborative projects and interactions between contributors and reviewers [See Specification at paragraph 0004 describing “The disclosure describes techniques for intelligently managing collaborative projects. In particular, this disclosure describes a collaborative project management system that supports a plurality of contributors. The system matches contributors and reviewers using intelligent work creation, distribution, and integration techniques...”], which falls under the under the “Certain methods of organizing human activity,” and also recite an abstract idea falling under the “Mental Processes” abstract 
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to: a computing system (claim 1); a source code analysis software tool (claims 2, 5, 12, 15);  one or more processors (claim 11-15, 18-19); an open-source project repository (claims 6, 16);  non-transitory, computer-readable medium (claims 12-19); one or more processors in communication with a memory, a software development management application, a source code analyzer configured to, a source code reviewer selector configured to, a source code verification unit configured to, and a source code integration unit (claim 20). These additional elements have been evaluated, but fail to integrate the abstract idea into a practical application because they amount to using generic computing elements or computer-executable instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment. See MPEP 2106.05(f) and 2106.05(h). In addition, these limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are directed to: a computing system (claim 1); a source code analysis software tool (claims 2, 5, 12, 15); one or more processors (claim 11-15, 18-19); an open-source project repository (claims 6 and 16); non-transitory, computer-readable medium (claims 12-19); one or more processors in communication with a memory, a software development management application, a source code analyzer configured to, a source code reviewer selector configured to, a source code verification unit configured to, and a source code integration unit (claim 20). These elements have been considered individually and in combination, but fail to add significantly more to the claims because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment and does not amount to significantly more than the abstract idea itself. Notably, Applicant’s Specification acknowledges that the claimed invention relies on nothing more than a general purpose computer executing instructions to implement the invention (Specification at paragraph [0038]: e.g., “Examples of processors 202 include microprocessors, application processors, display controllers, auxiliary processors, one or more sensor hubs, and any other hardware configured to function as a processor, a processing unit, or a processing device. Computing system 102 may use one or more processors 202 to perform operations in accordance with one or more aspects of the present disclosure using software, hardware, firmware, or a mixture of hardware, software, and firmware residing in and/or executing at computing system 102.”). Accordingly, the generic computer involvement in performing the claim steps merely serves to generally link the use of the judicial exception to a particular technological environment, which does not add significantly more to the claim. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976. ). 
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that 
Dependent claims 2-10 and 12-19 recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to recite details that narrow the same abstracts idea(s) recited in the independent claims, i.e., activities falling within the Certain methods of organizing human activity, and/or Mental Processes abstract idea groupings as described in the 2019 PEG, along with, at most, additional elements that fail to integrate the abstract idea into a practical application or add significantly more. In particular, dependent claims 2/12 recite steps for determining a quality score for the source code and updating the first reputation score of the first developer based on the quality score, however these steps can be accomplished mentally such as by human evaluation or judgment, and also cover organizing human activity since the claims recite steps for selecting reviewers for review assignments based on an updated first reputation score of the first developer, which encompasses activity for managing personal behavior or relationships or interactions (e.g., following rules or instructions for performing the matching/selection). Claims 3/13 recite steps for selecting the one or more source code reviewers comprising selecting each of the one or more  source code reviewers in response to determining that the reputation score for the one or more source code reviewer is above a threshold reputation score, which is part of the same abstract idea as addressed in the independent claims that falls within the “Certain Methods of Organizing Human Activity” abstract idea grouping, and also can be accomplished mentally such as via a human evaluating the reputation score with the aid of pen and paper. Claims 4/14 recite steps for reducing the reputation score for one of the one or more source code reviewers that does not complete their assigned one or more portions of the source code by a deadline or that provides low quality review feedback, which is part of the same abstract idea as addressed in the independent claims that falls within the “Certain Methods of Organizing Human Activity” abstract idea grouping. Claims 7/17 recite further comprising: responsive to determining the consensus verification output indicates a negative consensus outcome, foregoing automatically integrating the source code into the software program, which describes managing personal behavior or relationships or interactions (e.g., following rules or instructions) and is part of the abstract idea falling under “Certain Methods of Organizing Human Activity. Claims 8/18 recite wherein assigning the one or more portions of the source code comprises assigning the same one or more portions of the source code for code review to two or more of the one or more source code reviewers, which is part of the same abstract idea as addressed in the independent claims that falls within the “Certain Methods of Organizing Human Activity” abstract idea grouping. Claims 9/19 recite steps for assigning a first portion of the source code for code review to a first set of the one or more source code reviewers; assigning a second portion of the source code for code review to a second set of the one or more source code reviewers, wherein the first portion and the second portion overlap in an overlapping portion of the source code; and determining overlapping consensus verification output on the overlapping portion based on review input from the first set of the one or more source code reviewers and from the second set of the one or moresource code reviewers, which is part of the same abstract idea as addressed in the independent claims that falls within the “Certain Methods of Organizing Human Activity” abstract idea grouping. Accordingly, these steps are part of the same abstract idea(s) set forth in the independent claims. Dependent claims 5-6 and 15-16 have been evaluated as well, however similar to claims 2-4, 7-9, 12-14, and 17-19, these claims also recite details/steps that merely refine the same abstract ideas recited in the independent claims. Dependent claims 2, 5-6, and 12-19 recite additional elements of: a source code analysis software tool (claims 2, 5, 12, 15);  one or more processors (claim 12-15, 18-19); an open-source project repository (claims 6, 16); and a non-transitory, computer-readable medium (claims 12-19). However, when evaluated under 
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.
For more information, see MPEP 2106. The January 2019 Guidance is available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

Claim Rejections - 35 USC § 103

22.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

23.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

24.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or    nonobviousness.

25.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

26.	Claims 1, 3-6, 8, 10-11, 13-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jha, Pub. No.: US 2018/0285103 A1, [hereinafter Jha], in view of Epstein, Pub. No.: US 2002/0049738 A1, [hereinafter Epstein], in view of Balachandran, Pub. No.: US 2014/0196010 A1, [hereinafter Balachandran], in further view of Anders et al., Pub. No.: US 2020/0218636 A1, [hereinafter Anders].

As per claim 1, Jha teaches a method for managing software development (paragraph 0001: “The present disclosure generally relates to the software development, and more specifically to techniques enhancing code review throughput based on separate reviewer and developer profiles.”; paragraph 0005: “One embodiment presented herein includes a method. The method generally includes receiving source code associated with a first user, and determining a 

receiving, by a computing system, a request to review source code written by one or more developers (paragraph 0015, discussing techniques for selecting one or more peer developers to review source code based on separate reviewer and developer profiles. For example, a code review component on a computing system receives source code submitted by a developer for review; paragraph 0021, discussing that a user may develop source code via application 112 and submit the source code to the code review component 122 for review by one or more peer developers [i.e., This shows that a request to review source code written by one or more developers is received]; paragraph 0019, discussing that the computing environment includes a client computing system 110, peer computing systems 130A-N, and server computing system 120 connected via network 150...Each of the computing systems 110, 120 and 130A-N can be any kind of physical computing system having a network interface, such as a desktop computer, laptop computer, mobile device, tablet computer, server computing system, and the like.);

determining, by the computing system, a software skill set for the source code review (paragraph 0003, discussing that for a formal peer review of software, reviewers are generally selected based on proficiency in software language, proficiency in product design, proficiency in domain, past experience, consumption of the end deliverable, etc. Based on technical knowledge, domain knowledge and experience, a given reviewer may view code from a perspective that is different from other reviewers. For example, some reviewers may focus more on business logic and use cases, whereas other reviewers may focus on the efficiency of algorithms in the code…; paragraph 0016, discussing that the code review component can identify and obtain reviewer profiles for peer developers that are available to review the user's source code. Each reviewer profile may include one or more coding review attributes associated with the peer user's ability to [i.e., This shows that a software skill set for the source code review is determined]; paragraph 0019);

selecting, by the computing system based on the software skill set and respective reputation scores for a pool of source code reviewers, one or more source code reviewers from the pool of source code reviewers (paragraph 0016, discussing that the code review component can identify and obtain reviewer profiles for peer developers that are available to review the user's source code [i.e., the peer developers that are available to review the user’s source code correspond to the pool of source code reviewers]. Each reviewer profile may include one or more coding review attributes associated with the peer user's ability to identify certain types of errors, mistakes and vulnerabilities when reviewing source code. For example, a peer user's reviewer profile may indicate the peer user's proficiency in identifying coding errors, design errors, system vulnerabilities, etc.; paragraph 0017, discussing that the code review component may select one or more of the available peer users to review the user's source code based in part on the user's developer profile and the peer users' reviewer profiles…The code review component may select [i.e., This shows that the one or more source code reviewers are selected based on the software skill set and respective reputation scores for a pool of source code reviewers]. The code review component can use one or more different metrics to determine a peer user's proficiency in reviewing source code. For example, such metrics can include the number of complex errors identified per x lines of code, code review throughput, language proficiency, etc. Once the set of peer users are selected, the code review component submits the source code to the selected set of peer users for review; paragraph 0040, discussing that the code review component can retrieve reviewer profiles for peer users 1-K. The code review component can use analysis tool 406 to select a set of peer users 1-K, whose reviewer profiles indicate have a high proficiency in catching the types of errors the user has a habit of making when writing code. The analysis tool can select the set of peer users based on metrics 408 and/or review criteria 404; paragraph 0011);

assigning, by the computing system, one or more portions of the source code for code review to each of the one or more source code reviewers (paragraph 0017, discussing that once the set of peer users are selected, the code review component submits the source code to the selected set of peer users for review; paragraph 0035, discussing that after identifying the types of errors user A is prone to making, the code review component 122 can evaluate the reviewer profiles for peer users B, C, D to determine which peer user has a high proficiency in catching those types of errors when reviewing code. Continuing with the above example, if user A has a habit of making errors in conditional statements, and peer user B's profile indicates a strong ability to capture algorithmic errors (e.g., the attribute value for user B's proficiency in catching algorithm errors is above a threshold or highest among other peer users), the code review component may select peer user B to review user A's code [i.e., This shows that one or more portions of the source code for code review is assigned to each of the one or more source code reviewers]; 

Jha does not explicitly teach determining, by the computing system, a consensus verification output on the code review based on aggregated and correlated review input from a majority of the one or more source code reviewers; and responsive to determining, by the computing system, that the consensus verification output is indicative of a positive consensus outcome, automatically integrating, by the computing system, the source code into a software program. Epstein in the analogous art of software development teaches:

determining, by the computing system, a consensus verification output on the code review based on aggregated and correlated review input from a majority of the one or more source code reviewers (paragraph 0002, discussing a metadata-enhanced database (hereafter "metabase") for collaborative sharing and credibility assessment of information in a distributed communication system and other related metadata-enhanced applications; paragraph 0073, discussing that another reliability indicator for a particular datum is the opinion of the contributor as to the reliability of the datum. An exemplary metabase accrues metadata regarding the contributor's opinion as to the reliability of the data, for example, in the form of an information category (e.g., operating system information, problem area, problem severity), a confidence indication, an importance indication, etc.…Testing of prior art bug reporting systems revealed that users would not submit questionable or partial information for fear of providing useless data, thereby wasting their time and damaging their reputation. The open data model eliminates these impediments, allowing  [i.e., This shows that a consensus verification output on the code review based on aggregated and correlated review input from a majority of the one or more source code reviewers is determined]; paragraph 0094, discussing that another way that the metabase uses metadata to improve the quality and usefulness of the metabase information is by consensus building. When the metabase identifies a datum having an undetermined status (e.g., because there is an insufficient amount of opinion metadata for the datum or there is a dispute over the reliability or appropriate value of the datum), the metabase can actively pursue a consensus for the datum. For example, the metabase can inform the users that more opinions are needed, or call for a vote as to the reliability of the datum (and then tally the vote)).

Jha relates to the software development, and more specifically to techniques enhancing code review throughput based on separate reviewer and developer profiles. Epstein is directed towards management of a collaborative software development project. Therefore they are deemed to be analogous as they both are directed towards systems for managing software 

The Jha-Epstein combination does not explicitly teach responsive to determining, by the computing system, that the consensus verification output is indicative of a positive consensus outcome, automatically integrating, by the computing system, the source code into a software program. Balachandran in the analogous art of code review systems teaches: 

responsive to determining, by the computing system, that the consensus verification output is indicative of a positive consensus outcome, integrating, by the computing system, the source code into a software program (paragraph 0001: “Code review is the examination of source code for mistakes overlooked by the code's author. Code review is an important procedure for [i.e., This shows integrating the source code into a software program responsive to determining that the consensus verification output is indicative of a positive consensus outcome]; paragraph 0057, discussing that upon approval by the code reviewer after having processed the review request and evaluated the version of source code, the software module or the code reviewer may commit the version of source code to a revision control system. 

The Jha-Epstein combination describes features related to managing software development activities. Balachandran describes techniques for managing code review procedures. Therefore they are deemed to be analogous as they both are directed towards systems for managing software development activities. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Jha-Epstein combination with Balachandran because the references are analogous art because they are both directed to solutions for managing software development activities, which falls within applicant’s field of endeavor (collaborative project management), and because modifying the Jha-Epstein combination to include Balachandran’s feature for responsive to determining, by the computing system, that the consensus verification output is indicative of a positive consensus outcome, integrating, by the computing system, the source code into a software program, in the manner claimed, would serve the motivation of supplementing the manual code review process with an automatic code review system, thereby allowing the human code reviewer to pay more attention to mistakes thereby improving the human code reviewer's productivity and resulting in better quality software programs (Balachandran at paragraph 0011); or in the pursuit of providing a systematic way to determine if the source code can be added to the software program; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

While the Jha-Epstein-Balachandran combination teaches responsive to determining, by the computing system, that the consensus verification output is indicative of a positive consensus automatically. However, Anders in the analogous art of source code review teaches this concept. Anders teaches:

automatically integrating, by the computing system, the source code into a software program (paragraph 0001: “The present invention relates to software development.”; paragraph 0027, discussing that the analytics module 132 is configured to analyze the source code of an application in development. The application in development may refer to source code that is currently in development by one or more developers. It is contemplated that the application in development is a project that either has already incorporated publicly available source code samples. Alternatively, the application in development is a project where it is desirable for publicly available source code to be incorporated therein in the future if, for example, the publicly available source code is determined to be appropriate for incorporation. The source code in development may be written in any programming language or environment on any user coding platform by any number of software developers; paragraph 0050, discussing that the method 400 includes a step 480 of identifying, by the one or more processors of the computer system such as by the output module 136 of the computer system 120, the publicly available target code sample... For example, the method 400 may include providing a recommendation to a user device or user coding platform interface identifying a particular target code for integration into a software development project. The identification of appropriate target code performed in the step 480 may include displaying ranked target code samples based on the goodness of fit with a software application in development; paragraph 0051, discussing that in addition to identifying target code for integration into a development project, methods described herein may further include identifying code already integrated into a development project at is either appropriate or inappropriate or could be replaced [i.e., This shows that the source code is automatically integrated into a software program]; paragraph 0052, discussing automatically incorporating the particular publicly available target code to accomplish the development task).

The Jha-Epstein-Balachandran combination describes features related to managing software development tasks. Anders is directed towards software development. Therefore they are deemed to be analogous as they both are directed towards systems for managing software development tasks. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Jha-Epstein-Balachandran combination with Anders because the references are analogous art because they are both directed to solutions for managing software development activities, which falls within applicant’s field of endeavor (collaborative project management), and because modifying the Jha-Epstein-Balachandran combination to include Anders’s feature for automatically integrating, by the computing system, the source code into a software program, in the manner claimed, would serve the motivation of improving computer performance by ensuring that new software developed incorporates source code that is current and not decayed, rotted, or the like (Anders at paragraph 0013), or in the pursuit of facilitating and assisting in software development by providing a mechanism for determining the utility of publicly available source code to a software development project  (Anders at paragraph 0014); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 3, the Jha-Epstein-Balachandran-Anders combination teaches the method of claim 1. Jha further teaches wherein selecting the one or more source code reviewers comprises selecting each of the one or more source code reviewers in response to determining that the reputation score for the one or more source code reviewer is above a threshold reputation score (paragraph 0035, discussing that after identifying the types of errors user A is prone to making, the code review component can evaluate the reviewer profiles for peer users B, C, D to determine which peer user has a high proficiency in catching those types of errors when reviewing code [i.e., the peer users B, C, D correspond to the source code reviewers]. Continuing with the above example, if user A has a habit of making errors in conditional statements, and peer user B's profile indicates a strong ability to capture algorithmic errors (e.g., the attribute value for user B's proficiency in catching algorithm errors is above a threshold or highest among other peer users), the code review component may select peer user B to review user A's code [i.e., This shows that selecting each of the one or more source code reviewers is in response to determining that the reputation score for the one or more source code reviewer is above a threshold reputation score]; paragraph 0046, discussing that the code review component can also select the peer user(s) based on a set of review criteria received from the user. As noted above, such review criteria may include a minimum set of verification requirements which must be met by the process of review...Once received, the code review component 122 can identify at least one coding review attribute associated with the received code review criteria. For example, if the user has indicated, as a high priority, a review of algorithms in the source code, the code review component 122 can select “proficiency in capturing algorithmic errors” as a coding review attribute to consider among each peer user. Once identified, the code review component 122 can identify the peer user(s) with a proficiency score that exceeds a threshold for proficiency in capturing algorithmic errors, and select the identified peer user(s) to review the user's source code).

As per claim 4, the Jha-Epstein-Balachandran-Anders combination teaches the method of claim 1. Jha further teaches further comprising: reducing, by the computing system, the reputation score for one of the one or more source code reviewers that does not complete their assigned one or more portions of the source code by a deadline or that provides low quality review feedback (paragraph 0030, discussing that the code review component can use review throughput as a metric for identifying a reviewer's proficiency in reviewing code. For example, assume there is a large amount of existing code that has been submitted for refactoring. In such cases, the reviewer that is able to progress through the code in the shortest amount of time while identifying a threshold number of errors in the code may have a higher proficiency (e.g., proficiency score) in review throughput compared to another reviewer. The code review component can increase attribute values (or score) for proficiency in turnaround time for user's that are able to identify a threshold number of errors in a predefined amount of time [i.e., increasing the reviewer score for a reviewer that completes their assigned one or more portions of the source code by a deadline suggests reducing the reputation score for one of the one or more source code reviewers that does not complete their assigned one or more portions of the source code by a deadline]; paragraph 0033, discussing that the reviewer profile also includes a profile attribute value 306 for each profile attribute 304. The code review component can assign and/or adjust profile attribute values (or proficiency scores) 306 for the profile attributes 304 based on the outcomes of the reviews by each user. For example, as a user completes additional reviews, the code review component can increase or decrease the value associated with the profile attribute for number of findings (e.g., errors) accepted by author for rework, based on the metric for number of rare errors identified by the user, e.g., in each review [i.e., This shows that the reputation score for one of the one or more source code reviewers that provides low quality review feedback is reduced]. Similarly, the code review component can update attribute values for other attributes using the above metrics as the user completes each review. In addition, each profile attribute 304 can be assigned a priority value 302 in the reviewer profile. In some cases, 

As per claim 5, the Jha-Epstein-Balachandran-Anders combination teaches the method of claim 1. Jha further teaches wherein analyzing the source code comprising analyzing the source code using a source code analysis software tool (paragraph 0023, discussing that once the code review component 122 receives new source code from user A, the code review component 122 [i.e., code analysis software tool] can retrieve user A's developer profile, and identify the set of mistakes user A often makes when writing code based on user A's developer profile. The code review component can then assist reviewers in their review of user A's source code, for example, by highlighting portions of the code associated with the identified types of mistakes, notifying the reviewers as to the types of mistakes, the last time user A made each type of mistake, etc. In this manner, the code review component 122 can increase the efficiency of code review by allowing reviewers to focus more attention on the particular areas of source code that are associated with the kind of errors the user has a likelihood of making, compared to other areas of the source code that may not be associated with the kind of errors the user has a likelihood of making’ paragraph 0038, discussing that the code review component 122 includes analysis tool 406 and profile adjuster 410. The code review component 122 receives source code 402 from a user; paragraph 0039, discussing that the code review component 122 can use analysis tool 406 to evaluate the user's developer profile 124 and determine the types of errors 

As per claim 6, the Jha-Epstein-Balachandran-Anders combination teaches the method of claim 1. While Jha describes that the source code comprises source code pushed to a project repository (paragraph 0064, discussing that a user can access any of the resources that reside in the cloud at any time, and from anywhere across the Internet. In context of the present invention, a user may access applications (e.g., code review component 122, etc.) or related data available in the cloud. For example, the code review component 122 could execute on a computing system in the cloud, and assign code received from a user to one or more peer users to review based on a developer profile for the user and reviewer profiles for each of the peer users. Doing so allows a user to access this information from any computing system attached to a network connected to the cloud), it does not explicitly teach wherein the source code comprises open-source code pushed to an open-source project repository. However, Epstein in the analogous art of software development teaches this concept. Epstein teaches:

wherein the source code comprises open-source code pushed to an open-source project repository (paragraph 0008, discussing that another popular solution to these problems (referred to hereinafter as "the open source model") is exemplified by the "open source" software movement. An open source project is one in which the source code is available to anyone who wishes to modify it for his own purposes. The open source nature often leads to a collaborative software development project that is open to many contributors; paragraph 0066, discussing that benefits of the open data model include the fact that it makes information available immediately with minimal administrative oversight. This fosters user participation and a sense of community ownership in a public resource; paragraph 0073, discussing that the decentralized administration 

Jha relates to the software development, and more specifically to techniques enhancing code review throughput based on separate reviewer and developer profiles. Epstein is directed towards management of a collaborative software development project. Therefore they are deemed to be analogous as they both are directed towards systems for managing software development activities. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jha with Epstein because the references are analogous art because they are both directed to solutions for managing software development activities, which falls within applicant’s field of endeavor (collaborative project management), and because modifying Jha to include Epstein’s feature for providing an open-source code pushed to an open-source project repository, in the manner claimed, would serve the motivation of combining opinion of multiple users in order to provide a reliability indicators, thereby allowing the users to evaluate the reliability of the datum through consensus building (Epstein at paragraph 0075), and increasing the efficiency and quality of the code review stage in the software development process (Jha at paragraph 0017) or in the pursuit of offering best-practice activities, templates, guidelines, and standards that assist software programmers, reviewers, and developers in producing quality code in a consistent and efficient manner; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 8, the Jha-Epstein-Balachandran-Anders combination teaches the method of claim 1. Jha further teaches wherein the one or more portions of the source code can be overlapping (paragraph 0025, discussing that in some embodiments, the code review component and 

wherein assigning the one or more portions of the source code comprises assigning the same one or more portions of the source code for code review to two or more of the one or more source code reviewers (paragraph 0017, discussing that the code review component may select 

As per claim 10, the Jha-Epstein-Balachandran-Anders combination teaches the method of claim 1. Jha further teaches further comprises aggregating and correlating review input from the selected source code reviewers (paragraph 0028, discussing that each reviewer may review each line of code and, if an error is identified, classify the type of error in terms of severity. For example, a reviewer can mark an identified error as a high severity error, medium severity error, 

Claims 11 and 20 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. Further, as per claim 11 Jha teaches a non-transitory, computer-readable medium comprising instructions (paragraph 0006: “Other embodiments include, without limitation, a computer program product that includes a storage medium having computer-readable program code that enables a processing unit to implement one or more aspects of the disclosed methods as well as a system having a processor, memory, and application programs configured to implement one or more of the disclosed methods.”; paragraph 0056, discussing that the computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non-a software development management system comprising: one or more processors in communication with a memory, configured to execute a software development management application (paragraph 0001: “The present disclosure generally relates to the software development, and more specifically to techniques enhancing code review throughput based on separate reviewer and developer profiles.”; paragraph 0006: “Other embodiments include, without limitation, a computer program product that includes a storage medium having computer-readable program code that enables a processing unit to implement one or more aspects of the disclosed methods as well as a system having a processor, memory, and application programs configured to implement one or more of the disclosed methods.”; paragraph 0060, discussing that  these computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks. These computer readable program instructions may also be stored in a computer readable storage medium that can direct a computer, a programmable data processing apparatus, and/or other devices to function in a particular manner, such that the computer readable storage medium having instructions stored therein comprises an article of manufacture including instructions which 

Claim 13 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 3, as discussed above.
Claim 14 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 4, as discussed above.
Claim 15 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 5, as discussed above.
Claim 16 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 6, as discussed above.
Claim 18 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 8, as discussed above.

27.	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jha in view of Epstein, in view of Balachandran, in view of Anders, in further view of Fernandez-Iverson et al., Pub. No.: US 2008/0196000 A1, [hereinafter Fernandez].

As per claim 2, the Jha-Epstein-Balachandran-Anders combination teaches the method of claim 1. While Jha mentions updating the developer profile based on code reviews (paragraph 0042: “the code review component 122 can use profile adjuster 410 to update the developer profiles 124 and reviewer profiles 126 based on the code reviews 412 completed by the peer users”; paragraphs 0039, 0049). The Jha-Epstein combination does not explicitly teach wherein the one or more developers comprises a first developer that has a first reputation score, the method further comprising: determining, by the computing system using a source code analysis software tool, a quality score for the source code and updating the first reputation score of the first developer based on the quality score, wherein selecting the one or more source code reviews is further based on the updated first reputation score of the first developer. However, Fernandez in the analogous art of software development teaches these concepts. Fernandez teaches: 

wherein the one or more developers comprises a first developer that has a first reputation score (paragraph 0007, discussing that the ratings assigned to a developer can be derived from the developer's performances in one or more coding competitions, which in turn can be held online. The ratings assigned to a developer can be derived from the developer's prior submissions of designs for software programs. The ratings assigned to a developer can be derived from the developer's prior submissions of software programs. The specifications sent to the developers can be for the design of a software program. The specifications sent to the developers can be for the development of a software program. The software program can be a software component... The ratings derived for a developer can be used to determine the subset of programmers that should receive the specifications; paragraph 0129, discussing that the development posting subsystem may analyze, for example, the rating of each member of the coding competition member base [i.e., This shows that the one or more developers comprises a first developer that has a first reputation score], previous contributions to previous development projects, the quality of contributions to previous component development projects (e.g., based on a score given to each development team member 204, 208, 212, 216 at the completion of the component), and current availability of the potential team member when recommending a member of the competition member base to be part of the development team; paragraph 0085), the method further comprising: 

determining, by the computing system using a source code analysis software tool, a quality score for the source code and updating the first reputation score of the first developer based on the quality score (paragraph 0083, discussing that the component is scored based on 

wherein selecting the one or more source code reviewers is further based on the updated first reputation score of the first developer (paragraph 0007, discussing that the ratings assigned to a developer can be derived from the developer's performances in one or more coding competitions, which in turn can be held online. The ratings assigned to a developer can be derived 



Claim 12 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 2, as discussed above.

s 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jha in view of Epstein, in view of Balachandran, in view of Anders, in further view of Kudva et al., Patent No.: US 9,354,769 B1, [hereinafter Kudva].

As per claim 7, the Jha-Epstein-Balachandran-Anders combination teaches the method of claim 1, but it does not explicitly teach further comprising: responsive to determining, by the computing system, the consensus verification output indicates a negative consensus outcome, foregoing automatically  integrating, by the computing system, the source code into the software program. However, Kudva in the analogous art of code review systems teaches this concept. Kudva teaches: 

further comprising: responsive to determining, by the computing system, the consensus verification output indicates a negative consensus outcome, foregoing automatically integrating, by the computing system, the source code into the software program (col. 4, lines 38-53, discussing that in response to the notification messages 40, the reviewers study the proposed modification 36 within the working copy and either approve or reject the proposed modification 36. With the proposed modification 36 residing on the server device 22, the reviewers are able to conveniently view and analyze the proposed modification 36 prior to commitment. There is no need for the user to manually circulate the proposed change 36 in an ad hoc manner. Advantageously, the front-end commitment controller 32 does not allow commitment of the modified copy until the server device 22 receives, in the replies 42, the predefined number of electronic approvals (e.g., a quorum) [i.e., This shows foregoing automatically integrating, by the computing system, the source code into the software program, responsive to determining, by the computing system, the consensus verification output indicates a negative consensus outcome]. As a result, the reviewers are able to identify bugs, make suggestions for alternative modifications, and discover new problems prior to commitment of the proposed modification 36; col. 8, lines 32-

The Jha-Epstein-Balachandran-Anders combination describes features related to managing software development activities. Kudva  is directed towards software development. Therefore they are deemed to be analogous as they both are directed towards systems for managing software development activities. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Jha-Epstein-Balachandran-Anders combination with Kudva because the references are analogous art because they are both directed to solutions for managing software development activities, which falls within applicant’s field of endeavor (collaborative project management), and because modifying the Jha-Epstein-Balachandran-Anders combination to include Kudva’s feature for responsive to determining, by the computing system, the consensus verification output indicates a negative consensus outcome, foregoing automatically integrating, by the computing system, the 

Claim 17 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 7, as discussed above.

29.	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jha in view of Epstein, in view of Balachandran, in view of Anders, in further view of Ledet, Pub. No.: US 2017/0357565 A1, [hereinafter Ledet].

As per claim 9, the Jha-Epstein-Balachandran-Anders combination teaches the method of claim 1. Jha further teaches further comprises: assigning a first portion of the source code for code review to a first set of the one or more source code reviewers (paragraph 0017, discussing that the code review component may select one or more of the available peer users to review the user's source code based in part on the user's developer profile and the peer users' reviewer profiles; paragraph 0028, discussing that each reviewer may review each line of code and, if an error is identified, classify the type of error in terms of severity [i.e., This shows that a first portion of the source code for code review is assigned to a first set of the one or more source code reviewers]...Once each reviewer has completed their review, the code review component can classify each reviewer's findings in terms of rarity. For example, if only one reviewer out of a set 

The Jha-Epstein-Balachandran-Anders combination does not explicitly teach assigning a second portion of the source code for code review to a second set of the one or more source code reviewers, wherein the first portion and the second portion overlap in an overlapping portion of the source code; and determining overlapping consensus verification output on the overlapping portion based on review input from the first set of the one or more source code reviewers and from the second set of the one or more source code reviewers. However, Ledet in the analogous art of software development teaches these concepts. Ledet teaches:

assigning a second portion of the source code for code review to a second set of the one or more source code reviewers, wherein the first portion and the second portion overlap in an overlapping portion of the source code (paragraph 0001: “This application relates to collaborative data sharing among piers and more particularly to data sharing and data updating among various users working together on a common project or work effort.”; paragraph 0067, discussing that further classifications of code modifications may be determined and similarly ranked. For example, a list of modifications to these data structures is automatically flagged for review. These data structures may be structures that span many aspects of the code base, or data structures that pertain to critical parts of the code base such that changes to these critical portions automatically warrant further review; paragraph 0074, discussing that another way to share the code changes includes sending a notification to the recipient(s) such that the notification indicates the desire for the originator of the code modification to establish a screen sharing activity with the recipient(s)...Another way for sharing includes the direct sharing of the user's screen with the recipient(s). The screen data is delivered to the recipient(s) such that the recipients may accept or deny the request. For example, User A modifies an area of code in a development environment and the portion of the changed code is send to User B as a peer, or someone that is able to provide additional input and/or review of the modified code [i.e., This shows that a second portion of the source code for code review is assigned to a second set of the one or more source code reviewers]…; paragraph 0079, discussing that referring to FIG. 11, User A alters the code such that a change notification message is created and sent to User B. The message is created responsive to the code modification/alteration and includes comments, a highlighted portion of the altered code and a link to the temporary modified file so user B can view those changes. The message is then routed through the network. This message contains data of the change in the and 

determining overlapping consensus verification output on the overlapping portion based on review input from the first set of the one or more source code reviewers and from the second set of the one or more source code reviewers (paragraph 0092, discussing that the system permits each of the users involved in the proposed change to vote whether to accept the proposed code change. This functionality permits a method to gauge the acceptability of the proposed change. The system vote is accessible to the users. The voting may be accomplished through a component placed on the GUI so the user is able to input a positive or negative response to the proposed code modification. The voting component is placed in the screen share window and/or the ‘Modified Code Notification’ window [i.e., gauging the acceptability of the proposed change by analyzing the votes of the users involved in the proposed change suggests determining overlapping consensus verification output on the overlapping portion based on review input from the one or more source code reviewers]; paragraph 0095, discussing that a voting deadline may be implemented with an announcement included in the notifications indicating a timeframe that it is acceptable to submit a vote. For example, voting is to be submitted within 24 hours. In another example, if the code is altered, a re-vote is sent so the recipients are able to cast a new vote on the altered code. In yet another example, the application may analyze the previous revision votes on a specific topic and assign a probability to the voting outcome. This prognostic analysis may be based on previous voting patterns, previous problem resolution patterns, previous reliance on similar resolutions and the like. In yet another example the vote would be applied if the percentage 

The Jha-Epstein-Balachandran-Anders combination describes features related to managing software development activities. Ledet  is directed towards software testing and troubleshooting procedures. Therefore they are deemed to be analogous as they both are directed towards systems for managing software development activities. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Jha-Epstein-Balachandran-Anders combination with Ledet because the references are analogous art because they are both directed to solutions for managing software development activities, which falls within applicant’s field of endeavor (collaborative project management), and because modifying the Jha-Epstein-Balachandran-Anders combination to include Ledet’s features for assigning a second portion of the source code for code review to a second set of the one or more source code reviewers, wherein the first portion and the second portion overlap in an overlapping portion of the source code; and determining overlapping consensus verification 

Claim 19 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 9, as discussed above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
A.	Stevens, Pub. No.: US 2020/0005219 A1 – describes monitoring source code development processes for automatic task scheduling.
B.	Biddle et al., Pub. No.: US 2018/0129497 A1 – relates to data processing and particularly to monitoring code sensitivity to cause software build breaks during software project development.
C.	Bales et al., Pub. No.: US 2017/0212829 A1 – describes a source code repairer that can suggest possible fixes to defects in source code. Once defects are located, the source code repairer can make suggestions to the code based on a 
D.	Kessentini et al., Pub. No.: US 2019/0317760 A1 – describes that the meaningful refactorings are recognized by taking the majority of votes from the developers.
E.	Ben-Aritzi et al., Pub. No.: US 2012/0204155 A1 – describes interactive testing of a program code of the computer applications. 
F.	Edri, Pub. No.: US 2019/0050320 A1 – describes that a confirmation for a solution may be decided, for example, by positive votes by other developers, who examined the solution and found it to be helpful. 
G.	Reddy et al., Pub. No.: US 2019/0303541 A1 – describes determining a consensus verification result.
H.	Xiao, WenPeng, ChangYan Chi, and Min Yang. "On-line collaborative software development via wiki." Proceedings of the 2007 international symposium on Wikis. 2007 – describes a new programming approach based on wiki technology by which developers are able to experience “writing wiki page is wring source code.”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like claim assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683


/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683